Citation Nr: 0303745	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  01-07 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE 

Entitlement to an extension of a temporary total convalescent 
rating under 38 C.F.R. § 4.30 beyond May 31, 1999.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 



INTRODUCTION

The veteran had active military service from November 1982 to 
October 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs, which denied the veteran's application 
for an extension, beyond May 31, 1999, of a temporary total 
convalescent rating under 38 C.F.R. § 4.30 that had been in 
effect since July 6, 1998.  The temporary total rating was 
originally assigned in December 1999 following surgery for a 
service-connected disability of the veteran's left knee.  By 
the same March 2000 rating decision, the RO granted service 
connection for a left total knee replacement and assigned a 
total (100 percent) schedular evaluation for a period of one 
year under 38 C.F.R. § 4.71a, Code 5055, from March 2, 2000, 
to be followed by a reduction to 30 percent from May 1, 2001.


FINDINGS OF FACT

1.  On July 2, 1998, and September 23, 1998, the veteran 
underwent surgery for a service-connected disability 
involving the left knee.

2.  A temporary total convalescent rating was assigned under 
38 C.F.R. § 4.30 for the period from July 2, 1998, through 
May 31, 1999, on the basis that the veteran required post 
surgical convalescence following the July 1998 and September 
1998 procedures.  

3.  A preponderance of the evidence establishes that there 
was a need for additional post surgical convalescence during 
the period from June 1, 1999, through September 22, 1999.  




CONCLUSIONS OF LAW

1.  The criteria for extension of a temporary total 
convalescent rating for the period from June 1, 1999, through 
September 22, 1999, are met.  38 U.S.C.A. §§ 5107, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. § 4.30 (2002).  

2.  The claim for extension of a temporary total convalescent 
rating beyond September 22, 1999, is without legal merit.  
38 U.S.C.A. §§ 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.30 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter -- Veterans Claims Assistance Act of 2000 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA have been enacted.  
The VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must determine whether the various 
provisions of the VCAA apply to a particular claim).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the applicable law and regulations and 
the inadequacy of the evidence of record as a basis for an 
allowance by the RO of an extension of a temporary total 
convalescent rating were explained in the May 2001 statement 
of the case.  Application of the criteria governing the 
assignment of temporary total convalescent ratings was 
discussed in several RO rating decisions, copies of which 
were furnished to the veteran.  In addition, the record shows 
that in February 2002 the RO explained to the veteran by 
letter the expanded VA obligations to claimants under the 
VCAA.  The letter informed him that medical records would be 
obtained if he provided the names of the medical providers 
and the approximate dates of treatment and that the RO would 
help him obtain material such as medical records, employment 
records, or records from Federal agencies if he gave enough 
information to enable VA to request them.  Forms to be used 
for authorizing the release of private medical records were 
provided.  The essence of the approach set forth in this 
letter was to allocate the responsibility for procuring 
evidence between the veteran and VA such that the VA would 
make official requests for all records which the veteran 
provided adequate identifying information and executed 
release authorizations.  In the aggregate, the rating 
decisions, the statement of the case and the RO letter are 
sufficient to put the veteran on notice of the requirements 
of the law, the evidence needed to support his claim, the 
information he must supply to permit VA assistance in 
developing his claim, and the evidence to be procured by the 
VA in furtherance of its duty to assist pursuant to the 
requirements of Quartuccio.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

With respect to the duty to assist, the record reflects that 
the relevant evidence in this case has been developed to the 
extent possible.  All known VA outpatient treatment records 
pertaining to the period after the July and September 1998 
surgical procedures are of record.  The reports of VA-
authorized physical therapy following the September 1998 
surgery are of record.  To the extent that the Board can 
ascertain, there are no additional VA or private medical 
records that might be obtained to substantiate the veteran's 
claim.  

In light of the foregoing, the Board finds that under the 
circumstances of this case, the VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.  

Legal criteria  

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2) or (3), below, effective the date of hospital admission 
or outpatient treatment and continuing for a period of 1, 2, 
or 3 months from the first day of the month following such 
hospital discharge or outpatient release.  

(a) Total ratings will be assigned under 
this section if treatment of a service- 
connected disability resulted in:

(1) Surgery necessitating at 
least one month of convalescence

(2) Surgery with severe 
postoperative residuals such as 
incompletely healed surgical 
wounds, stumps of recent 
amputations, therapeutic 
immobilization of one major 
joint or more, application of a 
body cast, or the necessity for 
house confinement, or the 
necessity for continued use of a 
wheelchair or crutches (regular 
weight-bearing prohibited)

(3) Immobilization by cast, 
without surgery, of one major 
joint or more.

(b) A total rating under this section will 
require full justification on the rating 
sheet and may be extended as follows:

(1) Extensions of 1, 2 or 3 
months beyond the initial 3 
months may be made under 
paragraph (a)(1), (2) or (3) of 
this section.

(2) Extensions of 1 or more 
months up to 6 months beyond the 
initial 6 months period may be 
made under paragraph (a)(2) or 
(3) of this section upon 
approval of the Adjudication 
Officer.

38 C.F.R. § 4.30 (1998-2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that notations in the medical record as to 
the veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 
291, 296-297 (1995); Felden v. West, 11 Vet. App. 427, 430 
(1998).  Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home recovery.  

Factual background

In August 1992 the veteran established service connection for 
a left knee disability classified as instability of the left 
knee, status post patellar tendon reconstruction for ruptured 
anterior cruciate ligament; a 10 percent rating was assigned 
from October 1991.  The evidence of record at that time 
showed that the veteran injured his right knee in a motor 
vehicle accident in service in 1984 and underwent two 
surgical procedures in service, a repair of the medial 
collateral ligaments in April 1985 and a Lambert 
reconstruction of the anterior cruciate ligament in September 
in 1985.

On July 2, 1998, the veteran underwent a diagnostic 
arthroscopy with debridement of a bucket-handle tear of the 
left medial meniscus.  On September 23, 1998, an additional 
procedure consisting of reconstruction of the left knee with 
bone graft and internal fixation was performed.  In March 
1999, the RO assigned a temporary total convalescent rating 
from September 23, 1998, under 38 C.F.R. § 4.30, to be 
followed by continuation of the 10 percent schedular 
evaluation from November 1, 1998.

The veteran underwent a VA examination in January 1999.  He 
reported that 10 months previously he had to quit work due to 
increasing pain and disability.  The left knee was currently 
very unstable with severe pain.  It went out on him from time 
to time and swelled up by the end of the day.  The veteran 
could no longer run or pass the stress test to keep his job 
as a diver.  He stated that the knee was in constant pain.  
He did not use crutches or braces.  X-rays showed moderate 
degenerative changes of the left knee and mild narrowing of 
the medial compartment.  The diagnosis was mild to moderate 
degenerative joint disease of the left knee, status post left 
knee reconstruction.

In January 1999, the veteran was notified that he had been 
approved for short-term fee-basis outpatient treatment 
limited to daily physical therapy and an orthopedic 
consultation by a private orthopedist.  He was referred to 
the Keweenas Memorial Rehabilitation Center in January 1999, 
where he received a total of 40 out of 47 scheduled 
treatments through mid-May 1999.  At the last scheduled 
appointment the veteran related that his left knee felt 
stronger but that the pain was much worse.  Overall, he felt 
about 20 percent worse than he had at the previous 
evaluation.  The veteran was unable to return to work and 
carry on with the normal activities of daily living due to 
decreased strength and increased pain in the left knee.  The 
therapist felt that because of the increasing pain, the 
veteran would not benefit from ongoing physical therapy.

VA outpatient treatment records show that on June 23, 1999, 
it was noted that the veteran was to have a total knee 
replacement.  A progress note dated July 29, 1999, indicated 
that the veteran had to wear a knee brace due to post-
traumatic knee arthritis with laxity of the medial collateral 
ligament and that he would be disabled until November 1, 
1999.

By a rating decision of December 1999, the RO assigned an 
additional period of temporary total convalescent rating for 
the period from July 6, 1998, through May 31, 1999.  At the 
same time, for the period prior to the July 1998 surgery, the 
RO increased the schedular rating for the left knee from 
10 percent to 30 percent effective March 13, 1998.  For the 
period beginning June 1, 1999, a 10 percent disability 
evaluation was assigned.  

The veteran underwent a total left knee replacement March 2, 
2000.  By a rating decision later that month, the RO assigned 
a 100 percent schedular evaluation effective March 2, 2000, 
to be reduced to 30 percent from May 1, 2001.  

Additional evidence received from the veteran in March 2001 
includes a copy of a June 2000 Social Security Administration 
determination finding that the veteran was entitled to a 
period of disability beginning April 20, 1998.

Discussion:

The period for which the veteran is claiming entitlement to a 
continued convalescent award extends from June 1, 1999, the 
day following expiration of the temporary convalescent rating 
that had been in effect July 6, 1998, and extends through 
March 1, 2000, the day before the effective date of the total 
rating that was assigned following the March 2000 total left 
knee replacement.  The veteran maintains that during this 
period he wore a VA-prescribed brace continuously until 
October 1999, after which date he used crutches 100 percent 
of the time.  He states that during the period in question he 
was unable to be physically active due to physical 
limitations and the use of narcotic medications.  He disputes 
a number of statements by the RO in the statement of the case 
regarding the range of motion of the knee and asserting that 
he had undergone the left knee replacement against the advice 
of a VA orthopedist.  

The assignment of a temporary total convalescent rating under 
§ 4.30 is subject to time limits.  An initial award of up to 
three months may be made, and the initial award may be 
extended for an additional three months.  One or more 
extensions totaling up to six months beyond the initial six-
month period may also be authorized if warranted, but the 
regulation provides no authority for extension of an award 
under 38 C.F.R. § 4.30 beyond one year from the effective 
date of the initial award.  

In the present case, the veteran's eligibility for a 
temporary total convalescent rating based on the surgery 
performed on in July 1998, ended in July 1999.  However, 
since further surgery was performed on September 23, 1998, he 
has an additional one-year period of potential entitlement 
extending through September 22, 1999, based on that 
procedure.  Extension of the rating beyond September 22, 
1999, is precluded by law, regardless of the medical evidence 
of record.  Since it is the law rather than the facts that 
determine the outcome of the claim for the period after 
September 22, 1999, the claim as to that period must be 
denied as being without legal merit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  

The period during which the veteran has potential entitlement 
to an extension is therefore limited to the interval from 
June 1, 1999, through September 22, 1999.  The record shows 
that he continued to have substantial knee disability 
following the September 1998 surgery.  Physical therapy from 
January through May 1999 had been unsuccessful in restoring 
the knee to an acceptable rehabilitated state, and despite 
the therapy he had continued to have symptoms such as 
instability and locking and had experienced an increase in 
pain.  

The medical evidence pertaining to the specific period 
following expiration of the temporary total convalescent 
rating on June 1, 1999, consists primarily of VA outpatient 
treatment records.  A treatment entry dated June 14, 1999, 
characterized the reconstruction of the knee as failed, with 
chronic pain and dysfunction.  An entry dated June 23, 1999, 
contains the first reference to the need for replacement of 
the knee joint.  Other records amply document the presence of 
severe abnormality during the period leading up to the 
replacement surgery.  

For the period extending from June 1, through September 22, 
1999, the Board finds that the evidence adequately 
establishes that the veteran was debilitated to such an 
extent that convalescence within the meaning of the 
regulation was required.  The fact that a knee replacement 
was ultimately required and that clinicians were discussing 
the procedure as early June 1999 attests to the failure of 
the prior surgery to improve the function of the veteran's 
knee, and substantial impairment of the knee is documented in 
physical therapy and outpatient treatment records.  In 
addition, the record contains the opinion of a VA orthopedist 
to the effect that the veteran would remain disabled until 
November 1, 1999.  Notations in medical records as to the 
claimant's incapacity to work after surgery must taken into 
account in the evaluation of a claim under the provisions of 
38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 
(1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  

The Board finds that a preponderance of the evidence 
pertaining to the status of the veteran's left knee following 
surgical procedures performed in July and September 1998 
establishes the need for continued convalescence through 
September 22, 1999, but that the extension of a convalescent 
rating after September 22, 1999, is precluded by law.  



ORDER

Extension of an award of a temporary total convalescent 
rating under 38 C.F.R. § 4.30 during the period from June 1, 
1999, through, September 22, 1999, is granted, subject to the 
criteria governing the payment of monetary awards.  

Extension of a temporary total convalescent rating beyond 
September 22, 1999, is denied.  



		
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

